                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

CORTEZ N. MEADOWS,                             )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )          Case No. CIV-17-226-G
                                               )
CITY OF OKLAHOMA CITY et al.,                  )
                                               )
       Defendants.                             )

                                 OPINION AND ORDER

       This matter comes before the Court on Defendant City of Oklahoma City’s Motion

for Summary Judgment (Doc. No. 66). Plaintiff has responded1 in opposition to the Motion

(Doc. Nos. 83, 88-1), and Defendant City has replied (Doc. No. 85). Having considered

the parties’ arguments, the relevant record, and the governing law, the Court grants

Defendant City’s Motion.

                                       BACKGROUND

       This civil rights action arises out of Plaintiff’s arrest and subsequent twenty-hour

detention for allegedly driving under the influence of alcohol. Plaintiff filed his suit under

42 U.S.C. § 1983, asserting violations of his Fourth and Fourteenth Amendment rights, as


1
  Plaintiff’s initial Response, Doc. No. 83, was untimely filed. Rule 7.1(g) of the Local
Civil Rules for this Court states in part that “[a]ny motion that is not opposed within 21
days may, in the discretion of the court, be deemed confessed.” LCvR 7.1(g). The Court
has previously advised Plaintiff on two separate occasions of the consequences of failing
to respond or reply to a motion within the time prescribed in Local Civil Rule 7.1. See
Order of May 2, 2017 (Doc. No. 12) (Miles-LaGrange, J.); Order of September 20, 2018
(Doc. No. 76). Though the Court accepts Plaintiff’s Response, as amended, for purposes
of this Order, Plaintiff is advised that the Court will strike any future submissions that fail
to comply with this Court’s deadlines under LCvR 7.1.
well as pendant state-law claims. See Compl. (Doc. No. 1). Plaintiff brings these claims

against Defendant City of Oklahoma City (the “City”) and Oklahoma City Police

Department (“OCPD”) officer Kristopher Gellenbeck in both his individual and official

capacities. See id. at 2. On June 6, 2017, the Court granted Defendant City’s Motion to

Dismiss Plaintiff’s official-capacity claims against Defendant Gellenbeck and all state-law

claims against Defendant City insofar as they were alleged solely under the Oklahoma

Constitution rather than pursuant to the Oklahoma Governmental Tort Claims Act

(“GTCA”). See Order of June 6, 2017 (Doc. No. 18) (Miles-LaGrange, J.).

                                   STANDARD OF REVIEW

       Summary judgment is a means of testing in advance of trial whether the available

evidence would permit a reasonable jury to find in favor of the party asserting a claim. The

Court must grant summary judgment when “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “An

issue is ‘genuine’ if there is sufficient evidence on each side so that a rational trier of fact

could resolve the issue either way.” Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670

(10th Cir. 1998). “An issue of fact is ‘material’ if under the substantive law it is essential

to the proper disposition of the claim.” Id.

       A party that moves for summary judgment has the burden of showing that the

undisputed material facts require judgment as a matter of law in its favor. Celotex Corp.

v. Catrett, 477 U.S. 317, 322 (1986). If the movant carries this initial burden, the

nonmovant must then “go beyond the pleadings and ‘set forth specific facts’ that would be

admissible in evidence in the event of trial from which a rational trier of fact could find for

                                               2
the nonmovant.” Adler, 144 F.3d at 671 (citation omitted). The Court must then determine

“whether the evidence presents a sufficient disagreement to require submission to a jury or

whether it is so one-sided that one party must prevail as a matter of law.” Anderson v.

Liberty Lobby, 477 U.S. 242, 251-52 (1986). Parties may establish the existence or

nonexistence of a material disputed fact by:

            • citing to “depositions, documents, electronically stored information,
              affidavits or declarations, stipulations . . . , admissions, interrogatory
              answers, or other materials” in the record; or
            • demonstrating “that the materials cited do not establish the absence or
              presence of a genuine dispute, or that an adverse party cannot produce
              admissible evidence to support the fact.”

Fed. R. Civ. P. 56(c)(1)(A)-(B). While the Court views the evidence and the inferences

drawn from the record in the light most favorable to the nonmoving party, see Pepsi-Cola

Bottling Co. of Pittsburg, Inc. v. PepsiCo, Inc., 431 F.3d 1241, 1255 (10th Cir. 2005), “[t]he

mere existence of a scintilla of evidence in support of the [nonmovant’s] position will be

insufficient; there must be evidence on which the [trier of fact] could reasonably find for

the [nonmovant].” Anderson, 477 U.S. at 252.

                                     UNDISPUTED FACTS2

         In its Motion, Defendant City set out the following eleven material facts related to

Plaintiff’s arrest and three material facts related to OCPD officer training. See Mot. Summ.

J. (Doc. No. 66) at 1-5.3 Plaintiff did not present any additional facts that he contends are


2
  All material facts relied upon in this Order are uncontroverted or, where genuinely
disputed, identified as such and viewed in the light most favorable to Plaintiff, as the
nonmovant.
3
    Citations to page numbers herein use the CM/ECF pagination.

                                               3
preclusive of judgment as a matter of law. See LCvR 56(c).

       On March 26, 2016, the OCPD 911 call center received a call that a female was

being held against her will in a hotel room by a male with a gun. See Mot. Summ. J. at 1-

2 (citing Doc No. 32-7). At approximately the same time, the OCPD 911 call center

received a call that a male carrying an AK-47 had left the hotel with a woman and that they

had gotten into a red Honda Accord with tag number 352LFO or 352LFD. See id. at 2

(citing Doc. No. 47-2). Plaintiff does not dispute that the 911 call center received these

two calls but objects that the Court should disregard the calls as inadmissible in evidence.

See Pl.’s Resp. at 1-4; Fed. R. Civ. P. 56(c)(2) (“A party may object that the material cited

to support or dispute a fact cannot be presented in a form that would be admissible in

evidence.”). Plaintiff also disputes that the second caller saw Plaintiff leave the hotel with

a gun. See Pl.’s Resp. at 4.

       OCPD Officer Maldonado observed the vehicle on the highway and made a traffic

stop. See id.; Doc. No. 47-3 at 4. Defendant Gellenbeck arrived as Plaintiff was being

“called” from the driver’s seat.4 See id. Defendant Gellenbeck observed that Plaintiff’s

eyes were bloodshot and watery and that Plaintiff’s speech was slow and slurred. See id.

(citing Doc. No. 47-3 at 2). Defendant Gellenbeck also observed that Plaintiff was very

unsteady on his feet when he stood and walked. See id. Defendant Gellenbeck initiated a




4
  The incident reports cited by Defendant City in its Motion demonstrate that the female
passenger told the officers that Plaintiff was a friend who had offered to take her home
from the hotel and that Plaintiff was not holding her against her will. See Mot. Summ J. at
2 (citing Doc. No. 47-3); Doc. No. 47-3 at 5, 6, 9.

                                              4
field sobriety test but did not complete the test due to the cold and very windy weather.5

See id. at 3. Defendant Gellenbeck placed Plaintiff under arrest on state charges of driving

under the influence of alcohol in violation of Okla. Stat. tit. 47, § 11-902, as well as

possession of a firearm while intoxicated, see Okla. Stat. tit. 21, § 1289.9, transporting an

open container of beer, see Okla. Stat. tit. 21, § 1220, and driving with a revoked and

suspended license, see Okla. Stat. tit. 47, § 6-303.B.6 See Mot. Summ. J. at 3; Doc. No.

47-3 at 1.

       Defendant Gellenbeck prepared an affidavit of probable cause for Plaintiff’s arrest,

in accordance with OCPD Procedure, which was approved and signed by an Oklahoma

County District Court judge. See Mot. Summ. J. at 3 (citing Mot. Summ. J. Ex. 10 (Doc.

No. 66-2)). Defendant City notes that this procedure is Defendant City’s attempt to comply

with the requirements prescribed in Gerstein v. Pugh, 420 U.S. 103 (1975), and County of

Riverside v. McLaughlin, 500 U.S. 44 (1991), for the extended detention of individuals

arrested without a warrant. See id. While the Oklahoma County District Attorney’s Office

filed charges against Plaintiff, the charges were subsequently dismissed. See id. at 3-4

(citing Doc. No. 47-1).

       Regarding OCPD officer training and Defendant Gellenbeck’s training pursuant to

OCPD policies, Defendant City states that Defendant Gellenbeck attended the OCPD



5
 Plaintiff disputes that Defendant Gellenbeck performed field sobriety tests but cites no
evidence in support. Pl.’s Mot. at 7; Fed. R. Civ. P. 56(c), (e).
6
 Plaintiff was also arrested on corresponding municipal violations. See Mot. Summ. J. at
3; Doc. No. 47-3 at 1.

                                             5
Recruit Training Academy from September 27, 2013, to April 23, 2014. See id. at 4-5.

This training included the areas of “laws of arrest” and the requirement of probable cause.

See id. (citing Mot. Summ. J. Ex. 12 (Doc. No. 66-4)). After completion of the training

program, Defendant Gellenback was placed in OCPD’s Field Training and Evaluation

Program for four months, as are all OCPD recruits pursuant to OCPD policy. See id. at 5.

Finally, OCDP policy requires officers to face a Probation Review Board at the end of ten

months of employment. See id. The purpose of the Probation Review Board is to evaluate

the performance of new hire recruits nearing the end of their probationary period to

determine whether the recruit should be granted permanent status, given an extended

probationary period, or terminated from employment. See id.; id. Ex. 15 (Doc. No. 66-7).

                                         ANALYSIS

   A. Plaintiff’s Fourth Amendment Claim Against Defendant City

       In his Complaint, Plaintiff states that he was “wrongfully seized and imprisoned for

20 hours without probable cause” in violation of both the Fourth and Fourteen

Amendments. Compl. at 1. Because Plaintiff’s claims are predicated solely on his arrest

and his subsequent twenty-hour detention, which occurred prior to a judge’s probable cause

determination, see Compl. at 1, 4, they implicate the Fourth Amendment, which

“establishes the minimum standards and procedures not just for arrest but also for ensuing

detention” and “governs a claim for unlawful pretrial detention even beyond the start of

legal process.” Manuel v. City of Joliet, 137 S. Ct. 911, 917, 920 (2017) (internal quotation

marks omitted) (quoting Gerstein, 420 U.S. at 111); see also Gadd v. Campbell, 712 F.

App’x 796, 799-800 (10th Cir. 2017); Young v. Davis, 554 F.3d 1254, 1257 (10th Cir.

                                             6
2009) (explaining that an individual arrested without a warrant becomes held “pursuant to

legal process” upon the probable cause determination by a judicial officer).7

       Municipal liability requires two distinct findings: that the plaintiff’s federal rights

were violated and that the municipality “is responsible for that violation.” Collins v. City

of Harker Heights, 503 U.S. 115, 120 (1992). A municipality cannot be held liable for the

unconstitutional conduct of its employees under a theory of respondeat superior. Monell

v. Dep't of Soc. Servs., 436 U.S. 658, 691 (1978); Brammer–Hoelter v. Twin Peaks Charter

Acad., 602 F.3d 1175, 1188 (10th Cir. 2010). Rather, a municipality is liable under § 1983

only where the employee's unconstitutional conduct occurred while he was carrying out a

policy or custom established by the municipality, and there is a direct causal link between

the policy or custom and the injury alleged. See Bryson v. City of Okla. City, 627 F.3d 784,

788 (10th Cir. 2010) (citing Hinton v. City of Elwood, 997 F.2d 774, 782 (10th Cir. 1993)).

       A municipal policy or custom required to support § 1983 municipal liability may

take the form of one of the following:

       (1) a formal regulation or policy statement; (2) an informal custom
       amounting to a widespread practice that, although not authorized by written
       law or express municipal policy, is so permanent and well settled as to
       constitute a custom or usage with the force of law; (3) the decisions of
       employees with final policymaking authority; (4) the ratification by such

7
 Defendant City argues that while the Complaint references both the Fourth and Fourteenth
Amendments, the substance of Plaintiff’s § 1983 claim—i.e., the allegation of arrest and
detention without probable cause—implicates only the Fourth Amendment. See Mot.
Summ. J. at 5. To whatever extent Plaintiff seeks to raise an independent Fourteenth
Amendment claim based upon his arrest and subsequent detention, the Court agrees that
Defendant City is entitled to summary judgment on the claim. See, e.g., Compl. at 5
(stating that his due process rights were violated).


                                              7
       final policymakers of the decisions—and the basis for them—of subordinates
       to whom authority was delegated subject to these policymakers' review and
       approval; or (5) the failure to adequately train or supervise employees, so
       long as that failure results from “deliberate indifference” to the injuries that
       may be caused.

Bryson, 627 F.3d at 788 (alteration and internal quotation marks omitted) (quoting

Brammer-Hoelter, 602 F.3d at 1189-90). The Tenth Circuit has explained the evidence

required to establish deliberate indifference:

       The deliberate indifference standard may be satisfied when the municipality
       has actual or constructive notice that its action or failure to act is substantially
       certain to result in a constitutional violation, and it consciously or
       deliberately chooses to disregard the risk of harm. In most instances, notice
       can be established by proving the existence of a pattern of tortious conduct.
       In a narrow range of circumstances, however, deliberate indifference may be
       found absent a pattern of unconstitutional behavior if a violation of federal
       rights is a highly predictable or plainly obvious consequence of a
       municipality's action or inaction, such as when a municipality fails to train
       an employee in specific skills needed to handle recurring situations, thus
       presenting an obvious potential for constitutional violations.

Bryson, 627 F.3d at 789 (internal quotation marks omitted) (quoting Barney v. Pulsipher,

143 F.3d 1299, 1307–08 (10th Cir. 1998)).

       In his Complaint, Plaintiff bases his municipal liability claim on conclusory

allegations that Defendant City failed to adequately “discipline, train or otherwise direct

police officers concerning the rights of citizens.” Compl. at 6. The Court finds that

Plaintiff has not made the required showing with respect to these contentions.

       First, as to Plaintiff’s contention of inadequate discipline, the Tenth Circuit has

stated: “Rarely if ever is ‘the failure of a police department to discipline in a specific

instance . . . an adequate basis for municipal liability under Monell.’” Schneider v. City of

Grand Junction Police Dep’t, 717 F.3d 760, 777 (10th Cir. 2013) (omission in original)

                                                 8
(quoting Butler v. City of Norman 992 F.2d 1053, 1056 (10th Cir. 1993)). Even if the Court

were to assume that Defendant Gellenbeck violated Plaintiff’s constitutional rights,

Plaintiff has presented no materials indicating that Defendant City had a custom or policy

of “ignor[ing] police misconduct,” much less that such a policy of inaction was effected

with deliberate indifference. Trujillo v. Campbell, No. 09-cv-03011-CMA-KLM, 2012

WL 3609747, at *7 (W.D. Okla. Aug. 22, 2012); see Butler, 992 F.2d at 1055 (“[W]e

cannot hold that the failure of a police department to discipline in a specific instance is an

adequate basis for municipal liability under Monell.” (internal quotation marks omitted)).

       Second, as to Plaintiff’s contention of a failure to train or “otherwise direct”

Defendant Gellenbeck, a failure to adequately train police officers may serve as a basis for

§ 1983 municipal liability “only where the failure to train amounts to deliberate

indifference to the rights of persons with whom the police come into contact.” City of

Canton v. Harris, 489 U.S. 378, 388 (1989); see Brammer–Hoelter, 602 F.3d at 1190.

Evidence that police officers violated certain policies is not, without more, sufficient to

show the officers were inadequately trained; instead, “a municipality's failure to train ‘must

reflect a deliberate or conscious choice by the municipality.’” Zuniga v. City of Midwest

City, 68 F. App'x 160, 165 (10th Cir.2003) (quoting Barney, 143 F.3d at 1307). Moreover,

“[p]roof of a single incident of unconstitutional activity is not sufficient to impose liability

under Monell . . . , unless proof of the incident includes proof that it was caused by an

existing, unconstitutional municipal policy, which policy can be attributed to a municipal

policymaker.” Butler, 992 F. 2d at 1055.

       Plaintiff does not dispute Defendant City’s factual statements regarding OCPD

                                               9
officer training. These undisputed facts and the materials cited in their support show that

Defendant Gellenbeck and other OCPD officers were required to participate in specific

training for several months upon their entrance into the OCPD, including training on

subjects relevant to the circumstances of this case. See Mot. Summ. J. at 4-5; id. Ex. 13

(Doc. No. 66-5) at 1; id. Ex. 14 (Doc. No. 66-6) at 1. The training materials cited by

Defendant City include the subject of the Fourth Amendment, the necessity of probable

cause prior to a warrantless arrest, and the definition of probable cause. See id. Ex. 12

(Doc. No. 66-4) at 1-7; id. Ex. 16 (Doc. No. 66-8) at 1-5. Further, Defendant City’s

undisputed fact statements and cited materials demonstrate that the OCPD has a policy of

determining each recruit’s preparedness and competency prior to granting them permanent

status as an OCPD officer. Id. Ex. 15 (Doc. No. 66-7) at 1.

       The undisputed facts also show that the OCPD has a policy of requiring OCPD

officers to complete a probable cause affidavit after a warrantless arrest. See Mot. Summ.

J. at 3; id. Ex. 10 at 1. Pursuant to this policy, Defendant Gellenbeck completed a probable

cause affidavit upon Plaintiff’s arrest, and the affidavit was then brought before a judge for

a judicial determination of probable cause, in compliance with constitutional requirements

for extended detention following a warrantless arrest, as articulated in Gerstein and County

of Riverside. See Mot. Summ. J. at 3 (noting that this procedure is Defendant City’s

“attempt to comply with the U.S. Supreme Court’s opinions in Gerstein v[.] Pugh, 420

U.S. 103 (1975) and County of Riverside v[.] McLaughlin, 500 U.S. 44 (1991)” for

continued detentions following warrantless arrests); Gerstein, 420 U.S. at 114 (“[W]e hold

that the Fourth Amendment requires a judicial determination of probable cause as a

                                             10
prerequisite to extended restraint of liberty following arrest.”); Cty. of Riverside, 500 U.S.

at 58 (finding a 48-hour period between arrest and judicial determination of probable cause

constitutionally permissible under the Fourth Amendment).

        Defendant City’s undisputed and properly supported material facts illustrate that

OCPD training was neither deficient nor the direct cause of Plaintiff’s alleged

constitutional violation. The training materials and procedures reflect no dereliction on the

part of Defendant City to train officers in specific skills related to arrests without warrants

or to ensure that an arrestee’s pretrial detention comports with the requirements of the

Fourth Amendment. Thus, the undisputed facts show that Defendant City did not fail to

adequately train OCPD officers and did not act with deliberate indifference to Plaintiff’s

constitution rights. See City of Canton, 489 U.S. at 392.

        Accordingly, the Court grants summary judgment in Defendant City’s favor as to

Plaintiff’s Fourth Amendment claim under 42 U.S.C. § 1983.

    B. Plaintiff’s State Law Claims Against Defendant City

        Plaintiff raises four claims against Defendant City pursuant to the Oklahoma

Governmental Tort Claims Act, including state-law claims of intentional infliction of

emotional distress, malicious prosecution, false arrest, and false imprisonment. See Compl.

at 6.

    a. Intentional Infliction of Emotional Distress and Malicious Prosecution

        Defendant City contends that, as a political subdivision of the state, its liability on

state-law tort claims is governed by the Oklahoma Governmental Tort Claims Act

(“OGTCA”), Okla. Stat. tit. 51, §§ 151 et seq., and that under the OGTCA it may only be

                                              11
liable for torts committed by employees acting within the scope of their employment. See

Mot. Summ. J. at 13-14; See Okla. Stat. tit. 51, §§ 152(11)(a), 152.1. Because the OGTCA

defines “scope of employment” as the employee’s good faith performance of his or her

duties, 51 Okla. Stat. § 152(12), Defendant City asserts that an employee cannot commit

the tort of intentional infliction of emotional distress while acting within the scope of

employment. See Mot. Summ. J. at 14-15.

       The OGTCA immunizes a governmental entity falling under the OGTCA “when, in

order to prevail on the particular tort claim sued upon, a plaintiff is required, as a matter of

law, to show conduct on the part of a governmental employee that would mandate a

determination the employee was not acting in good faith.” Fehring v. State Ins. Fund, 19

P.3d 276, 283 (Okla. 2001) (emphasis omitted), overruled on other grounds by Gowens v.

Barstow, 364 P.3d 644 (Okla. 2015). Thus, when a tort cause of action “requires proof of

an element that necessarily excludes good faith conduct on the part of governmental

employees, there can be no liability against the governmental entity in a GTCA-based suit.”

Id.

       Under Oklahoma law, the tort of outrage or intentional infliction of emotional

distress cannot be committed by an individual acting in good faith. See Gowens, 364 P.3d

at 651; McMullen v. City of Del City, 920 P.2d 528, 531 (Okla. Ct. App. 1996) (cited with

approval in Fehring, 19 P.3d at 283-84); see also Willett v. Bd. of Cty. Comm’rs of Cty. of

Okla., No. CIV-08-0026-HE, 2008 WL 11422076, at *1 (W.D. Okla. Mar. 27, 2008)

(dismissing intentional infliction of emotional distress claim against City of Oklahoma City

brought under the OGTCA because such claim required a showing of bad faith).

                                              12
Accordingly, the Court finds that summary judgment is appropriate on this claim.

       For substantially the same reason, the Court finds that Plaintiff’s malicious

prosecution claim—which was not directly challenged in Defendant’s Motion—should be

dismissed. Malicious prosecution “requires, as elements to be proven, lack of probable

cause and malice.” Craig v. City of Hobart, No. CIV-09-0053-C, 2010 WL 680857, at *3

n. 7 (W.D. Okla. Feb. 24, 2010) (internal quotation marks omitted) (quoting Parker v. City

of Midwest City, 850 P.2d 1065, 1068 (Okla. 1993)). “These two elements necessarily

include some degree of bad faith.” Parker, 850 P.2d at 1068. The Oklahoma Supreme

Court has explained:

       [A plaintiff] cannot recover damages from Defendant City on the theory of
       malicious prosecution. If [the officer’s] actions were in bad faith[,] he was
       acting outside his scope of employment, and thus Defendant City is not
       liable. If, however, [the officer] was acting in good faith and hence within
       the scope of employment, [the plaintiff] cannot prove his case because he
       cannot establish the necessary element of malice.

Id. at 1068 (citation omitted). For this reason, Plaintiff’s claim is subject to

dismissal under 28 U.S.C. § 1915(e)(2)(B)(iii). See Order of March 16, 2017 (order

granting Plaintiff’s application to proceed in forma pauperis).

    b. False Arrest and False Imprisonment

       Defendant City next contends that it is entitled to judgment on Plaintiff’s state-law

claims of false arrest and false imprisonment because the undisputed facts show that

Defendant Gellenbeck had probable cause8 to arrest Plaintiff for driving under the


8
 On March 21, 2017, a hearing officer for the Commissioner of the Oklahoma Department
of Public Safety (“DPS”) issued an order vacating the March 26, 2016, order of revocation
of Plaintiff’s driver’s license. See Pl.’s Resp. Ex. 4 (Doc. No. 83-4) at 2. In the order, the
                                             13
influence of alcohol. See Mot. Summ. J. at 13-14.

       Under Oklahoma law, “When the unlawful detention is caused by an individual

acting under authority of law, it gives rise to a claim for false arrest rather than false

imprisonment.” Craig v. City of Hobart, No. CIV-09-0053-C, 2010 WL 680857, at *3

(W.D. Okla. Feb. 24, 2010) (citing King v. Okla. City, No. CIV-06-1308-M, 2007 WL

1519014, at *1 n.4 (W.D. Okla. May 21, 2007)). Conversely, false imprisonment is

described under Oklahoma law as “purely a matter between private persons for a private

end, [with] no intention of bringing the person detained before a court, or of otherwise

securing the administration of the law.” Delong v. State ex rel. Okla. Dep’t of Pub. Safety,

956 P.2d 937, 938 (Okla. 1998) (internal quotation marks omitted). Because Defendant

Gellenbeck, as an OCPD officer, was acting under authority of law at the time of Plaintiff’s

arrest, summary judgment with respect to Plaintiff’s false imprisonment claim is granted.

       Under Oklahoma law, the tort of false arrest “is the unlawful restraint of an


hearing officer stated that there was insufficient evidence to establish the issues required
for revocation. See id. Plaintiff argues that this order has a preclusive effect on the Court’s
probable cause inquiry. See Pl.’s Resp. at 9-12. Plaintiff also appears to suggest elsewhere
in his Response that the state court’s dismissal of the criminal charges against Plaintiff
likewise has preclusive effect on the Court’s probable cause inquiry. See id. at 5-6. These
arguments are unavailing. “Under Oklahoma law, once a court has decided an issue of fact
or law necessary to its judgment, the same parties or their privies may not relitigate the
issue in a suit brought upon a different claim.” McFarland v. Childers, 212 F.3d 1178,
1185 (10th Cir. 2000) (internal quotation marks omitted). Here, neither the DPS’s order
nor the District Attorney’s motion to dismiss addressed the issue of probable cause, but
instead stated that there was a lack of sufficient evidence. See Doc. Nos. 83-3, 83-4.
Moreover, neither Defendant City nor Defendant Gellenbeck was a party to—or in privity
with a party to—the DPS proceeding or Plaintiff’s state-court proceeding. See, e.g.,
McFarland, 212 F.3d at 1185-86 (police officers in their individual capacities are not in
privity with the state); Adams v. Garvin Cty. Bd. Of Cty. Comm’rs, No. CIV-14-1337, 2016
WL 5173395, at *5 (W.D. Okla. Sept. 21, 2016).

                                              14
individual against his will.” Delong, 956 P.2d at 938 (internal quotation marks omitted).

The only element required to maintain a false arrest claim under Oklahoma law is that the

arrest was made without probable cause. Gouskos v. Griffith, 122 F. App’x 965, 970 (10th

Cir. 2005) (“The common-law tort of false arrest has a single element in Oklahoma: that

the defendant-officer arrested the plaintiff without probable cause.”).9

       Subsection (A)(2) of title 47, section 11-902 of the Oklahoma Statutes provides, in

relevant part: “It is unlawful and punishable . . . for any person to drive, operate, or be in

actual physical control of a motor vehicle within this state . . . , who . . . [i]s under the

influence of alcohol.” Okla. Stat. tit. 47, § 11-902(A)(2). Defendant City cites Defendant

Gellenbeck’s incident report to show that directly prior to arresting Plaintiff, Defendant

Gellenbeck observed Plaintiff to be the driver of the vehicle and observed several indicia

of Plaintiff’s alcohol consumption. See Mot. Summ. J. at 2.

       The Court notes, however, that there are differences between the description given

by Defendant Gellenbeck in the incident report versus the description given in a probable

cause affidavit. In his incident report, Defendant Gellenbeck wrote:

       A traffic stop was initiated at 5500 N Western and I arrived as the driver,
       later identified as [Plaintiff], was being called from his car. He was told to
       lay on the ground and I placed handcuffs on him and detained him in the
       backseat of a patrol vehicle while the vehicle was cleared. As I patted
       [Plaintiff] down and placed him in the backseat of a patrol car I observed a
       very strong odor of alcoholic beverage on his breath as he spoke.
           ....
9
  Unlike the state-law claims of intentional infliction of emotional distress and malicious
prosecution, the tort of false arrest can be committed in good faith under Oklahoma law.
Craig, 2010 WL 680857, at *3; see also Overall v. State ex rel. Dep’t of Pub. Safety, 910
P.2d 1087, 1091 (Okla. Ct. App. 1995). Thus, Defendant City is not immune from the
claim under the OGTCA.

                                             15
           In plain view there was an AR style .22 caliber rifle laying in the driver’s
       seat with the muzzle pointed down to the floorboard. The rifle was magazine
       loaded, with no round in the chamber.
           I had [Plaintiff] step out of the patrol car and asked him how much he had
       to drink. [Plaintiff] said, “I had one beer.” [Plaintiff] had bloodshot, watery
       eyes and had slow, slurred speech. I observed in [Plaintiff] a lack of smooth
       pursuit in both eyes, distinct and sustained nystagmus at maximum deviation
       in both eyes, and the onset of nystagmus prior to 45 degrees in both eyes.
       [Plaintiff] was very unsteady on his feet as he stood and walked. Because of
       the nature of the call and the cold, very windy weather I stopped any standard
       field sobriety tests.10
           [Plaintiff] was placed under arrest and read implied consent at 0412 hours
           ....
           A check . . . revealed [Plaintiff’s] license is both revoked and suspended.
       In the console of the vehicle was a cup of beer and a bottle of Budweiser beer
       both partially full and cool to the touch.

Doc. No. 47-3 at 2; see Mot. Summ. J. at 2-3 (citing Doc. No. 47-3). Thus, the incident

report reflects that Defendant Gellenbeck arrested Plaintiff only after observing: (1)

Plaintiff to be the driver of a vehicle; (2) Plaintiff’s breath to have a strong odor of alcohol;

(3) Plaintiff’s eyes to be bloodshot and watery; (4) Plaintiff’s speech to be slow and slurred;

(4) Plaintiff to be unsteady on his feet as he stood and walked; (5) nystagmus and a lack of

smooth pursuit in both Plaintiff’s eyes; and (5) Plaintiff’s admission to consuming

alcohol.11


10
   While the undisputed facts show that Defendant Gellenbeck was unable to complete all
field sobriety tests due to inclement weather, Defendant Gellenbeck observed nystagmus
and a lack of smooth pursuit in both eyes, which are indicia of intoxication relevant to a
Horizontal Gaze Nystagumus field sobriety test, as well as Plaintiff’s unsteadiness when
walking, which is indicia of intoxication relevant to a “Walk and Turn” field sobriety test.
See, e.g., Guthrie v. Hall, No. CIV-16-1148-D, 2018 WL 6059395, at *1, 7 (W.D. Okla.
Nov. 19, 2018).
11
  The Tenth Circuit has found that probable cause existed in similar circumstances. See,
e.g., Wilder v. Turner, 490 F.3d 810, 815 (10th Cir. 2007) (holding that an officer had
probable cause to arrest a driver for driving under the influence when he observed “a
moderate odor of alcohol, pinkish and watery eyes, a flushed face, unusually slow and
                                               16
       Defendant City also cites in its Motion Defendant Gellenbeck’s probable cause

affidavit, which was submitted to a judge after the warrantless arrest for a judicial probable

cause determination. See Mot. Summ. J. at 3 (citing Doc. No. 47-1); see also Fed. R. Civ.

P. 56(c)(3) (“The court need consider only the cited materials, but it may consider other

materials in the record.”). In this affidavit, Defendant Gellenbeck stated:

       On 3-26-16 at approximately 0330 hours I responded to NW 39th and May
       in reference to a female saying she was being held against her will. At the
       same time another call came in as a male walking to a red vehicle with tag
       #352LFO carrying a rifle with a white female passenger. Other officers
       observed the vehicle getting onto I-44 east bound from May. The vehicle
       continued East on I-44 until other officers arrived to assist. The vehicle
       exited on Western Ave and turned north. A traffic stop was initiated at NW
       55th and Western in OKC in Oklahoma County. I arrived as the driver,
       [Plaintiff], was being called out of his vehicle. I placed [Plaintiff] under
       arrest and he was detained in the backseat of a patrol car while his vehicle
       was cleared. The front seat passenger was the female being held against her
       will at NW 39th and May and said [Plaintiff] came and picked her up. As I
       spoke to [Plaintiff] I observed him to have slow, slurred speech and a strong
       odor of alcoholic beverage on his breath as he spoke. He also exhibited
       nystagmus in both eyes. [Plaintiff] was very unsteady on his feet as he stood
       and walked. The rifle was a .22 caliber rifle and was sitting in the driver’s
       seat with the muzzle down in the floorboard with the magazine loaded. In
       the console of the vehicle was a cup of beer and a bottle of Budweiser beer
       both partially full and cool to the touch. A check of [Plaintiff’s] license status

deliberate speech, and slow hand movements,” and the driver refused to take a field
sobriety test); Titus v. Ahlm, 297 F. App’x 796, 798-800 (10th Cir. 2008) (holding that it
was “clear” an officer possessed probable cause to arrest a driver for driving under the
influence of alcohol where the driver smelled of alcohol, had watery and blood-shot eyes,
admitted to having drunk beer, and performed poorly on two of several field sobriety tests);
United States v. Chavez, 660 F.3d 1215, 1224 (10th Cir. 2011) (admission of consuming
alcohol, bloodshot and watery eyes, and failed sobriety tests were sufficient to establish
probable cause); see also Sherbrooke v. City of Pelican Rapids, 577 F.3d 984 (8th Cir.
2009) (holding that an officer had probable cause to arrest for driving under the influence
of alcohol based upon the driver’s breath, the driver’s admission to drinking, and the
driver’s failure of the “eye test,” one of three field sobriety tests).


                                              17
       though OLETS revealed his license is suspended and revoked.

Doc. No. 47-1 at 3-4. This version of the incident suggests that Defendant Gellenbeck

arrested Plaintiff immediately upon arriving at the scene and prior to observing any

indications of intoxication or alcohol consumption, discovering the open containers, or

learning that Plaintiff’s license was suspended and revoked.

       The difference in these accounts arguably changes the point at which the

investigatory “stop” of Plaintiff, of the kind allowed under Terry v. Ohio, 392 U.S. 1

(1968), and its progeny, matured into an arrest—particularly if credit is given to Defendant

Gellenbeck’s stated views of when he made the arrest. The Court finds, however, that the

difference is not material because under either account Defendant City is entitled to

summary judgment.

       The Court assumes that the act of handcuffing Plaintiff and securing him in the

backseat of a patrol car constituted an arrest and not a mere investigatory stop.12 The

undisputed material facts common to both accounts show that at this time Defendant

Gellenbeck had a reasonable belief, based on the 911 calls, that Plaintiff had committed

and was presently committing the felony crime of kidnapping in violation of title 21,



12
   The Oklahoma Court of Criminal Appeals has held that an investigatory stop may
include, without becoming an arrest, the acts of removing a driver from his car and
handcuffing him. See Alverson v. State, 983 P.2d 498, 507-08 (Okla. Cr. App. 1999)
(“Contrary to Alverson’s claim, he was not under arrest, but rather under investigative
detention when officers removed him from the car and handcuffed him. . . . He had not
been detained for an unreasonable amount of time before . . . facts, which gave officers
every right to arrest him, came to light.”). Nevertheless, the Court here assumes that
handcuffing Plaintiff and placing him in a presumedly locked patrol car is an exercise of
control sufficient to constitute an arrest.

                                            18
section 741 of the Oklahoma Statutes. See Shaw v. City of Okla. City, 380 P.3d 894, 901

(Okla. Civ. App. 2016) (granting summary judgment in favor of city on false arrest claim

when police arrested plaintiff based on reasonable belief that he had committed or was

committing a felony). Under the undisputed material facts common to both accounts, it

was just a short time later that Defendant Gellenbeck learned that Plaintiff’s passenger was

not being held against her will—but by that time Gellenbeck had discovered other facts,

including Plaintiff’s physical manifestations of intoxication, that justified the arrest on

other grounds. The difference in the two accounts is, therefore, not material to the question

of whether there existed probable cause to support Plaintiff’s arrest.

                                      CONCLUSION

       Based upon the foregoing, the Court GRANTS Defendant City’s Motion for

Summary Judgment (Doc. No. 66). Additionally, the Court dismisses Plaintiff’s state-law

claim of malicious prosecution against Defendant City pursuant to 28 U.S.C. §

1915(e)(2)(B)(iii).

       IT IS SO ORDERED this 29th day of March, 2019.




                                             19
